Citation Nr: 9904155	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to January 
1972.  He died in September 1993. The appellant is his 
surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1994 and January 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board notes that the appellant requested to appear and 
present testimony at a hearing at the RO.  A hearing was 
scheduled for December 1997, but the appellant failed to 
appear. The Board will therefore proceed with appellate 
review.  38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1993, as a 
result of cardiorespiratory arrest due to or as a 
consequence of Guillain-Barre syndrome.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

4.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death, cardiorespiratory arrest as 
a consequence of Guillain-Barre syndrome, and exposure to 
Agent Orange or any other incident or manifestation during 
his active service.

5. Guillain-Barre syndrome is not recognized scientifically 
as a disease associated with exposure to herbicide agents, to 
include Agent Orange.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of exposure to Agent 
Orange is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (1998).  A principal cause of 
death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(1998).  A contributory cause of death is one which 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (1998).

A service-connected disorder is one which was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  
38 C.F.R. § 3.303(b) (1998).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) (1998) shall be 
presumed to have been exposed to an herbicide agent, unless 
affirmative evidence establishes that the veteran was not 
exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  Thus, service connection may be 
presumed for residuals of exposure to Agent Orange by showing 
two elements:   first, that the veteran served in the 
Republic of Vietnam during the Vietnam War era, 38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.307(a)(6); and, second, 
that one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e) was diagnosed within applicable time periods.  
Guillain-Barre syndrome is not listed as a condition 
recognized as being associated with exposure to herbicides.  
Acute and subacute peripheral neuropathy is listed as a 
condition associated with exposure to herbicide agents.  The 
term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy which appears within weeks or 
months of exposure to a herbicide agent and which resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

Service connection for residuals of exposure to Agent Orange 
may also be established by showing that a current disorder is 
in fact causally linked to such exposure.  Combee v. Brown, 
34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 C.F.R. 
§ 3.303.  In Combee, the United States Court of Appeals for 
the Federal Circuit held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection may be 
established on a direct basis.  That is, the evidence of 
record must be evaluated to determine whether there is at 
least balance of positive and negative evidence on the issue 
of whether a currently diagnosed disability was related to an 
illness contracted or injury sustained by the veteran while 
on active duty.  Combee, at 1044; 38 U.S.C.A. §§ 1113(b), 
1116 (West 1991).

However, before reviewing the merits of any claim before the 
Board the initial question which must be answered is whether 
the appellant has presented a well-grounded claim for service 
connection.  In this regard, the appellant has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible or capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In general, three elements must be satisfied for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability, as shown by a 
medical diagnosis.  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence, as appropriate.  
Third, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period, and the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

In the instant case, the veteran's death certificate shows 
that he died on September [redacted], 1993, at age 44 years.  
The immediate cause of death was listed as cardiorespiratory 
arrest due to or as a consequence of Guillain-Barre syndrome.  
An autopsy performed on the following day confirmed that the 
veteran died of a demyelinating disorder of the peripheral 
nervous system, consistent with Guillain-Barre syndrome.  At 
the time of the veteran's death, service connection had not 
been established for any disability.

Medical records reveals that the veteran first manifested 
signs of Guillain-Barre Syndrome shortly before his death.  
His service medical records are negative for any treatment, 
finding or diagnosis of any acute or chronic peripheral 
nervous system disorder, to include Guillain-Barre Syndrome, 
or acute or subacute peripheral neuropathy.  

The Board has also reviewed post-service medical records, 
including VA examination reports dated in September 1973, 
February 1985, March 1985, and May 1989, as well as VA 
outpatient treatment reports dated from August 1974 to July 
1993.  Most of these reports concerned psychiatric 
disability, and none of them showed that the veteran suffered 
from any peripheral nervous system disorder until shortly 
before his death.  

In September 1993, the veteran was admitted at the Ohio State 
University Hospital complaining of a two week history of pain 
and spasm of both hands which did not respond to non-
steroidal anti-inflammatory drugs.  Shortly after being 
started on Solu-Medrol dose pack, the veteran reported 
excessive perspiration and tremulousness.  Examination 
revealed prominent muscle fasciculation.  CSF proteins were 
elevated, and nerve conduction velocities were suggestive of 
demyelinating neuropathy.  On September [redacted], 1993, he 
began experiencing excessive perspiration and hyperventilation, 
after which he developed supraventricular tachycardia which 
evolved into ventricular tachycardia.  The veteran died later 
that day.

In correspondence dated in January 1993, John T. Kessel, 
M.D., who had performed the autopsy, stated that his initial 
diagnosis was correct.  Autopsy examination of the veteran's 
brain, spinal cord and nerve roots showed evidence that an 
inflammation affected the veteran's nerves that resulted in 
nerve insulation being stripped off.  Dr. Kessel strongly 
suspected that the inflammation affected the nerves to the 
heart, which eventually resulted in the veteran' death.  

Based on the foregoing, the Board finds that the appellant's 
claim for service connection for the cause of the veteran's 
death is not plausible or capable of substantiation.  The 
record reflects that the veteran served in the Republic of 
Vietnam during the Vietnam era.  The record also shows that 
the veteran died of cardiorespiratory arrest due to or as a 
consequence of Guillain-Barre syndrome.  However, Guillain-
Barre syndrome is not among the diseases for which the 
Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991, has determined to have been 
associated with exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era.  See 61 Fed. Reg. 57587 
(1996); 38 C.F.R. §§ 3.307(d), 3.309(e).  In fact, the 
Secretary has determined, based on reports from the National 
Academy of Sciences and other medical and scientific studies, 
that a presumption of service connection does not apply to 
chronic peripheral nervous system disorders.  See 61 Fed. 
Reg. 41442-41449 (1996).

Even though Guillain-Barre syndrome is manifested by 
neuropathy, the Board notes that the veteran was not been 
diagnosed as having acute or subacute peripheral neuropathy 
within weeks or months of any possible exposure to Agent 
Orange in Vietnam, as required by 38 C.F.R. § 3.309(e) for 
presumptive service connection. On the contrary, the evidence 
shows that the condition involving neurological deficits 
which caused his death was first manifested many years after 
service separation.  As acute and subacute peripheral 
neuropathy (resolved within two years of onset) are the only 
neuropathies listed in section 3.309(e), and there is no 
competent medical evidence that the veteran had acute or 
subacute peripheral neuropathy soon after service, the claim 
for service connection on a presumptive basis due to Agent 
Orange exposure is not well grounded.  See 59 Fed. Reg. 341 
(1994) (in which the Secretary formally announced that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, to specifically include circulatory disorders or 
for "any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.")  Therefore, the Board will consider whether 
service connection for the cause of the veteran's death may 
be established with proof of direct causation, under Combee.

However, as the appellant has not presented medical evidence 
linking the veteran's cardiorespiratory arrest due to or as a 
consequence of Guillain-Barre syndrome to service, the claim 
for service connection for the cause of the veteran's death 
on a direct basis is also not well grounded.  In this 
respect, the record reveals that the first documented 
evidence that the veteran suffered from Guillain-Barre 
syndrome was shortly before his death, approximately twenty 
years after separation from service.  In addition, none of 
the pertinent records of post-service treatment includes a 
medical opinion which relates the veteran's Guillain-Barre 
syndrome to any incident or manifestation during his period 
of active military service, to include possible herbicide 
exposure. 

The claim for service connection for the cause of the 
veteran's death is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage, because Guillain-Barre syndrome was 
not present in service and there is no competent medical 
evidence of a nexus between Guillain-Barre syndrome, 
diagnosed in 1993, and continuous postservice symptomatology. 

In sum, there is no competent medical evidence of a nexus 
between a disability incurred in or aggravated by service and 
any primary or contributory cause of the veteran's death.  As 
competent evidence is required to make a service connection 
claim well grounded where the determination involves medical 
causation or a medical diagnosis, the absence of any such 
evidence renders the claim not well grounded.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Board is 
sympathetic to the appellant's loss of her husband.  However, 
the Board must apply to the facts of each case the laws 
passed by Congress and the regulations promulgated by the 
Secretary, under authority granted to him by the Congress. 
While the Board notes that the appellant believes that there 
was a connection between events in service and the veteran's 
death, the appellant, as a lay person who is untrained in the 
field of medicine, is not qualified to provide a medical 
opinion as to the cause of the veteran's death.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for the 
cause of the veteran's death as a result of exposure to Agent 
Orange, the Board can only conclude that the appellant has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that her claim is well 
grounded.  As the claim is not well grounded, VA has no 
further duty to assist the appellant in developing the record 
to support her claim for service connection for the cause of 
the veteran's death.  See Epps, 126 F.3d at 1469 ("[T]here 
is nothing in the text of § 5107 to suggest that [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").  

The Board recognizes that this issue is being disposed of in 
a manner which differs from that employed by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question of whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well-grounded analysis".  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the appellant's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim for the benefit sought, and the reasons why 
the current claim is insufficient.  Id.



ORDER

Service connection for the cause of the veteran's death as a 
result of exposure to Agent Orange is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

